EXHIBIT 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (this “Amendment”) is made and entered into as of July 23, 2013
(the “Effective Date”), by and between Robert L. Parkinson, Jr. (the
“Executive”) and Baxter International Inc. (the “Company”);

WITNESSETH THAT:

WHEREAS, the parties entered into an Employment Agreement dated as of April 19,
2004, which was subsequently amended and restated effective December 12, 2008
(the “2008 Agreement”) pertaining to the employment of the Executive by the
Company; and

WHEREAS, the parties desire to enter into this Amendment to amend the 2008
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the Executive and the Company hereby agree as follows:

 

  1. Section 4(d)(vii) is amended in its entirety to read as follows:

 

  “(vii) In no event, however, shall the Executive be entitled to receive any
amounts, rights, or benefits under this paragraph 4(d) unless he executes a
release of claims. Such release shall be furnished to the Executive for his
review not later than seven business days following the Date of Termination, and
shall be executed and returned to the Company in sufficient time so that any
period during which the Executive may revoke such release shall expire not later
than sixty (60) days after the Date of Termination. Any amounts under this
paragraph 4(d) that, in the absence of the foregoing release requirement, would
have been paid before the revocation period expires shall be paid to the
Executive, without interest, as soon as practical after the revocation period
expires; provided, however, that if the sixtieth (60th) day following the Date
of Termination falls in the calendar year after the year that includes the Date
of Termination, no such amount that constitutes a form of deferred compensation
subject to Section 409A shall be paid earlier than the first day of the calendar
year following the year that includes the Date of Termination.”

 

  2. Sections 4(d)(viii)(B) and (C) are deleted and replaced with the following
new Section 4(d)(viii)(B):

 

  “(B) To the extent required by Section 409A, no Severance Payments shall be
payable to Executive until the earlier of the first business day that is at
least six months after the Date of Termination, or the date of Executive’s
death, at which time all Severance Payments that would otherwise have been paid
to him during such period shall be paid in a lump sum, without interest.”

The Executive has hereunto set his hand, and the Company has caused these
presents to be executed in its name and on its behalf, all as of the date first
stated above.

 

/s/ Robert L. Parkinson, Jr.

Robert L. Parkinson, Jr. BAXTER INTERNATIONAL INC.

/s/ John D. Forsyth

John D. Forsyth, Director